TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-18-00571-CR


                                 Justin Allen Lee, Appellant

                                              v.

                                The State of Texas, Appellee


                 FROM THE 35TH DISTRICT COURT OF MILLS COUNTY
             NO. 3234, THE HONORABLE STEPHEN ELLIS, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              The mandate in this cause issued by this Court on March 24, 2021, is hereby

withdrawn.

              It is so ordered May 4, 2021.



Before Chief Justice Rose, Justices Kelly and Smith
  Chief Justice Rose Not Participating